Citation Nr: 1504085	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  13-03 055	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of frostbite to the face and gums. 

2.  Entitlement to service connection for a dental disorder.

3.  Entitlement to service connection for an inguinal hernia, status post repair to include scarring. 

4.  Entitlement to service connection for Hepatitis C. 

5.  Entitlement to service connection for a gastrointestinal disorder claimed as acid reflux. 

6.  Entitlement to service connection for intestinal polyps. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the appeal was since transferred to the RO Roanoke, Virginia.  

In July 2013, the Board remanded the appeal to provide the Veteran with the video hearing he had requested in connection with his appeal and in January 2014 he was provided this hearing.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran neither sustained frostbite injuries to the face and gums while on active duty or that he has been diagnosed with residuals of these injuries at any time during the pendency of the appeal.

2.  The most probative evidence of record shows that the Veteran had teeth number 18 and 19 extracted while on active duty and this extraction was the intended effect of the treatment provided him during service.

3.  The most probative evidence of record shows that an inguinal hernia was not shown in service and it has not been linked to service.  

4.  The most probative evidence of record shows that Hepatitis C was not shown in service and it has not been linked to service. 

5.  The most probative evidence of record shows that a gastrointestinal disorder claimed as acid reflux was not shown in service, a post-service gastrointestinal disorder including acid reflux has not been linked to service, and a post-service gastrointestinal disorder including acid reflux has not been linked to a service connected disability. 

6.  The most probative evidence of record shows that intestinal polyps was not shown in service, intestinal polyps have not been linked to service, and intestinal polyps have not been linked to a service connected disability. 


CONCLUSIONS OF LAW

1.  Residuals of frostbite to the face and gums were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2014).

2.  A dental disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.381, 4.150 (2014).

3.  An inguinal hernia, status post repair to include scarring, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2014).

4.  Hepatitis C was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2014).

5.  A gastrointestinal disorder claimed as acid reflux was not incurred in or aggravated by service or caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2014).

6.  Intestinal polyps were was not incurred in or aggravated by service or caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under 38 U.S.C.A. § 5102 VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim.  The appellant must also be notified of what specific evidence to provide and what evidence VA will attempt to obtain.  VA likewise has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations. 38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

In this regard, the Board finds that the pre-adjudication letter the RO sent the Veteran in June 2010 provided him with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the January 2014 Board hearing, the Veteran was assisted at the hearing by an accredited representative and the representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disabilities are related to his service.  They also asked questions to draw out the current state of the Veteran's disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence, including the Veteran's service treatment records and his records from the Hampton, Richmond, and Clarksburg VA Medical Centers.  

In this regard, while the Veteran at his personal hearing also reported that he received treatment at the Cheyenne and Denver VA Medical Centers, he also specifically reported that this treatment was not for any of the disabilities that are the subject of the appeal.  Similarly, while the Veteran identified a treating dentist, he also reported that these records were no longer available.  Therefore, the Board finds that it need not delay adjudication of this appeal to attempt obtain these irrelevant or unavailable medical records.  

The Veteran was not provided with a VA examination in connection with his appeal and the Board finds that a remand for a VA examination is not required because the appellant did not have medical evidence of a current disability or because only conclusory, generalized lay statements linked his disabilities with service.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  As to Hepatitis C, the Board has also reached this conclusion because, as will be explained in more detail below, the Veteran has inconsistently reported his risk activities and therefore the Board finds that his testimony regarding his in-service risk activities (i.e., a blood transfusion due to an appendectomy in Germany and sexual promiscuity) does not accurately describe those activities as to trigger the requirement to obtain a medical opinion as to the origins of his current disability.  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including the electronic claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



The Claims

The Veteran claims that his disabilities are due to his military service.  As to the frostbite injury to his face and gums and the dental disorder, he claims that he currently has no teeth because 30 minutes after returning to his barracks after having two teeth extracted he was forced to go on guard duty which lead to a frostbite injury to his face and gums, and this frostbite injury damaged the roots of his teeth and caused them to eventually die and have to be extracted.  As to Hepatitis C, he claims that it was caused by his receiving a blood transfusion while having his appendix removed while on active duty in Germany.  At his personal hearing, he also testified that apart from a single tattoo, he had no post-service risk factors, such as intravenous drug use, but he was sexually promiscuous while on active duty.  As to the inguinal hernia, he claimed that he could feel and see it while on active duty and it has continued to the current time.  As to his gastrointestinal disorder claimed as acid reflux and intestinal polyps, he also claims these problems were caused by his inability to properly digest his food because of the loss of his teeth. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  As expressed by the Court, service connection may be established where there is probative evidence (1) of a current disability; (2) of in-service incurrence or aggravation of a disease or injury; and (3) of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may be granted on the basis of a post-service initial diagnosis of a disease, where all the evidence establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).   Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As to dental disabilities, they are compensable for rating purposes under 38 C.F.R. § 4.150 (Schedule or ratings - dental and oral conditions), Diagnostic Codes 9900- 9916.  Specifically, missing teeth may be compensable for rating purposes under 38 C.F.R. § 4.150, Diagnostic Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  However, the Note immediately following states, "these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling." 

As to Hepatitis C, medically recognized risk factors include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02) (April 17, 2001).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As the claim of service connection for residuals of frostbite to the face and gums, the Board notes that service treatment records dated in February 1971 document the Veteran's tooth extractions.  However, the Board also notes that service treatment records do not thereafter document any cold injury and/or treatment for a cold injury including to the face and gums as claimed by the Veteran.  Likewise, the Board notes that post-service record is negative for any medical evidence of residuals of frostbite to the face and gums.  

As to the Veteran's lay claims, the Board finds that while the Veteran is competent to report his face and gums became cold while on guard duty, he is neither competent nor credible to provide the missing in-service diagnosis of frostbite to the face and gums or the post-service diagnosis of residuals of frostbite to the face and gums.  See Davidson, supra.  Similarly, the Board finds that the Veteran is competent to report that since service he has had all of his teeth extracted because this medical procedure because is observable by a lay person even though the post-service record does not contain any dental records confirming these extractions.  Id.  However, the Board finds that his testimony that his teeth were extracted post-service because the frostbite injury to his face and gums damaged the roots of his teeth, is not probative evidence because as a lay person he does not have the required expertise to provide this medical opinion.  Id.  

Accordingly, since a condition precedent for establishing service connection is the Veteran being diagnosed with the disability during the pendency of the appeal and he does not have such a diagnosis, the Board finds that entitlement to service connection for residuals of frostbite to the face and gums must be denied.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.306; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); also see McClain, supra; Hickson, supra.  

As the claim of service connection for a dental disorder, as noted above, service treatment records dated in February 1971 document the Veteran having teeth number 18 and 19 extracted.  However, the Veteran does not claim and the record does not show that he lost either tooth because of an in-service trauma which also caused loss of substance of the body of maxilla or mandible.  Moreover, the term "service trauma" does not include the intended effects of treatment provided during the veteran's military service, including tooth extraction.  See VAOPGCPREC 5-97; 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 3.306(b)(1) (The usual effects of surgery performed to ameliorate a condition incurred before service, including poorly functioning parts, will not be considered service connected unless the disease or injury is otherwise aggravated by service.).  

Therefore, since the preponderance of the evidence shows that the Veteran lost the above two teeth as the intended effect of treatment provided during service, the Board finds that entitlement to service connection for a dental disorder must be denied.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.306.  

The Board will next consider the Veteran's claims of service connection for an inguinal hernia, Hepatitis C, a gastrointestinal disorder claimed as acid reflux, and intestinal polyps under 38 C.F.R. § 3.303(a).  

In this regard, the Board notes that the service treatment records, including a July 1973 examination, are negative for symptoms of and/or diagnoses of an inguinal hernia, Hepatitis C, a gastrointestinal disorder claimed as acid reflux, and/or intestinal polyps.  That said, January 1971 medical records document complaints of abdominal pain.  However, while these records show the Veteran's initial diagnosis was rule out appendicitis, this diagnosis was subsequently changed to gastroenteritis.  Additionally, and contrary to the Veteran's personal hearing testimony and even the medical history he gives to a number of his post-service doctors, the service treatment records do not show that he had surgery to remove his appendix nor do they otherwise document a blood transfusion.  Similarly, the 1971 treatment records show he was treated for this gastrointestinal problem in Kentucky and not Germany as claimed by the Veteran.  Furthermore, the Board notes that a subsequent in-service July 1973 examination did not reveal a history of an appendectomy or a history of Hepatitis C, an inguinal hernia, a gastrointestinal disorder including acid reflux, and/or intestinal polyps.  Indeed, when examined in July 1973 not only were these disorders not diagnosed but the only identifying body mark, scar, or tattoo was a birthmark on the right leg.  

Therefore, the Board finds that service connection for an inguinal hernia, Hepatitis C, a gastrointestinal disorder claimed as acid reflux, and intestinal polyps must be denied on a direct basis under 38 C.F.R. § 3.303(a) despite the transient problem the Veteran had with gastroenteritis while on active duty because the most probative evidence of record does not show him complaining of symptoms of these disorders or being diagnosed with any of these disorders while on active duty and the Veteran as a lay person is not competent to provide the missing diagnoses.

The Board also finds that the record does not establish post-service continuity of symptomatology under 38 C.F.R. § 3.303(b) because there is no record of any complaints for inguinal hernia, Hepatitis C, a gastrointestinal disorder claimed as acid reflux, and/or intestinal polyps until many decades after his 1973 separation from active duty.  In this regard, the earliest available post service medical records, dated in 1998, do not mention problems related to any of the claimed disorders.  

As to the lay claims from the Veteran found in the record, there is an obvious incentive to report a history favorable to the claims, and indeed, this bias is apparent here where the treatment records fail to mention any of the claimed disabilities, until after he filed his current claims.  In this regard, the Board finds that the Veteran's lay claims lack probative value because of his inconsistent reporting of his relevant history.  Specifically, the Veteran testified before the undersigned that his Hepatitis C was caused by his receiving a blood transfusion while having his appendix removed while on active duty in Germany.  However, as noted above, the Veteran did not have his appendix removed while on active duty and he received his treatment for his abdominal pain (gastroenteritis) in Kentucky, whereas he testified this occurred in Germany.  Similarly, at his personal hearing the Veteran testified that apart from a single tattoo, he had no post-service risk factors for Hepatitis C, such as intravenous drug use.  However, post-service treatment records document both a history of intravenous drug use (see VA treatment records dated in November 1998 and October 2009) as well as a 30 plus year history of heavy alcohol abuse (see VA treatment records dated in October 1998, November 1998, May 2004, March 2005, June 2006, July 2006, January 2007, July 2007, October 2007, January 2008, September 2009, and October 2009.  The Board also finds that the lay claims from the Veteran regarding continuity are outweighed by the in-service and post-service medical record which is negative for complaints, diagnoses, or treatment for any of the claimed disabilities until decades after his separation from active duty in 1973.  

Lastly, the Board finds that the record does not show a nexus between the inguinal hernia, Hepatitis C, a gastrointestinal disorder claimed as acid reflux, and intestinal polyps that were diagnosed post-service and military service under 38 C.F.R. § 3.303(d) because the record does not contain any probative medical opinion establishing such a relationship.  See Rabideau, supra.  Moreover, the Board finds that the Veteran is not competent to provide these nexus opinions because such opinions require medical expertise which he does not have.  See Jandreau, supra. 

As to secondary service connection for the gastrointestinal disorder claimed as acid reflux and intestinal polyps under 38 C.F.R. § 3.310, the Board notes that the Veteran is not service connected for either of the two disabilities that he claimed caused these problems (i.e., residuals of frostbite to the face and gums and a dental disorder).  Therefore, the Board finds that secondary service connection must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit) 

Under these circumstances, the Board finds that a basis upon which to establish service connection for an inguinal hernia, Hepatitis C, a gastrointestinal disorder claimed as acid reflux, and intestinal polyps has also not been presented.


ORDER

Service connection for residuals of frostbite to the face and gums is denied.

Service connection for a dental disorder is denied. 

Service connection for an inguinal hernia, status post repair to include scarring, is denied. 

Service connection for Hepatitis C is denied. 

Service connection for a gastrointestinal disorder claimed as acid reflux is denied. 

Service connection for intestinal polyps is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


